Case 2:20-cv-05099-JMV-MF Document 10 Filed 07/28/20 Page 1 of 1 PageID: 30




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


XIN YUE,                                              :
                                                      :   CIVIL NO. 2:20-CV-05099-JMV-MF
       Plaintiff,                                     :
V.                                                    :
                                                      :
STEWART LOR,                                          :   CONSENT ORDER
                                                      :
       Defendant.                                     :
                                                      :



       THIS MATTER having been brought before the Court by Robinson & Cole LLP,

attorneys for the Defendant Stewart Lor, for an order allowing an extension of time of thirty (30)

days within which to answer, move, or otherwise respond to the Plaintiff’s Complaint, on notice

to and with consent of attorneys for the Plaintiff;

       IT IS, this 28th day of July, 2020, hereby

       ORDERED that the Defendant’s response to the Plaintiff’s Complaint is to be filed on or

before August 12, 2020.


                                               SO ORDERED:




                                              _______________________________
                                              Mark Falk, Chief U.S.M.J.
